PER CURIAM.
We are of the opinion that the evidence was sufficient to justify the finding of the learned referee that defendant, from 1882 down to and including 1889, (assuming he did not reside in Albany only,) had a residence in the city of Albany, and one also in the town of Rensselaerville, Albany county, and that his principal place of business was in the city of Albany. He was therefore properly taxed in 1889 for personal estate in that city, under the provisions of the act of 1850-51. It is suggested by defendant that said act was repealed or superseded by chapter 392 of the Laws of 1883. The latter act does not in terms supersede the former statute, nor is it inconsistent therewith. The act of 1883 was not intended to apply to a case like this, where one has two residences, and each in different towns. That a person may have two residences, although but one domicile, under the act of 1850-51, cannot be doubted. Bell v. Pierce, 51 N. Y. 12; Bartlett v. Mayor, 5 Sandf. 44. We do not understand the act of 1850-5.1, where one resides in different towns during the year for which he is taxed, as intending only “successive” residences, as claimed by defendant. The language of the act cannot be so construed properly. The defendant, being taxable in Albany, where his principal business was carried on, was in that city properly taxed in the ward where he resided. Wilcox v. City of Rochester, 129 N. Y. 247, 29 N. E. Rep. 99. We agree with the view of the learned referee that the tax properly assessed against defendant in the city of Albany in 1889 may be deemed a debt “on contract implied,” and hence that the city court of Albany had jurisdiction of the action.
The judgment should be affirmed, with costs.